Name: 92/310/EEC, Euratom, ECSC: Commission Decision of 21 May 1992 adjusting the weightings applicable from 1 October 1991 to the remuneration of officials of the European Communities serving in non-member countries
 Type: Decision
 Subject Matter: executive power and public service;  personnel management and staff remuneration;  EU institutions and European civil service;  monetary economics;  cooperation policy
 Date Published: 1992-06-17

 Avis juridique important|31992D031092/310/EEC, Euratom, ECSC: Commission Decision of 21 May 1992 adjusting the weightings applicable from 1 October 1991 to the remuneration of officials of the European Communities serving in non-member countries Official Journal L 163 , 17/06/1992 P. 0021 - 0022COMMISSION DECISION of 21 May 1992 adjusting the weightings applicable from 1 October 1991 to the remuneration of officials of the European Communities serving in non-member countries (92/310/EEC, Euratom, ECSC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing a Single Council and a Single Commission of the European Communities, Having regard to the Staff Regulations of the Officials of the European Communities laid down by Regulation (EEC, Euratom, ECSC) No 259/68 (1), as last amended by Regulation (ECSC, EEC, Euratom) No 3830/91 (2), and in particular the second paragraph of Article 13 of Annex X thereto, Whereas, pursuant to the first paragraph of Article 13 of Annex X to the Staff Regulations, Council Regulation (EEC, Euratom, ECSC) No 572/92 (3) laid down the weightings to be applied from 1 July 1991 to the remuneration of officials serving in non-member countries payable in the currency of their country of employment; Whereas the Commission has made a number of adjustments to these weightings in recent months, pursuant to the second paragraph of Article 13 of Annex X to the Staff Regulations (4); Whereas some of these weightings should be adjusted with effect from 1 October 1991 given that the statistics available to the Commission show that in certain non-member countries the variation in the cost of living measured on the basis of the weighting and the corresponding exchange rate has exceeded 5 % since weightings were last laid down or adjusted, DECIDES: Sole Article With effect from 1 October 1991 the weightings applicable to the remuneration of officials serving in non-member countries payable in the currency of their country of employment are adjusted as shown in the Annex. The exchange rates for the payment of such remuneration shall be those used for implementation of the budget of the European Communities during the month preceding the date on which this Decision takes effect. Done at Brussels, 21 May 1992. For the Commission AntÃ ³nio CARDOSO E CUNHA Member of the Commission (1) OJ No L 56, 4. 3. 1968, p. 1. (2) OJ No L 361, 31. 12. 1991, p. 1. (3) OJ No L 62, 7. 3. 1992, p. 3. (4) See page 19 of this Official Journal. ANNEX Country of employment Weightings applicable with effect from 1 October 1991 Brazil 71,8400000 Bulgaria 33,0500000 Haiti 108,1000000 Jamaica 63,8200000 Peru 121,8000000 Sierra Leone 67,1500000 Somalia 52,5500000 Sudan 329,8500000 Turkey 58,2000000 Yugoslavia 78,2500000 Zaire 40,0500000